Citation Nr: 1628240	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a chronic anterior cruciate ligament (ACL) rupture of the left knee with instability, rated as 20 percent disabling prior to  February 1, 2014 and noncompensably disabling thereafter, and including restoration of a 20 percent rating from February 1, 2014. 

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia. 

3.  Entitlement to an increased rating for a chronic intermittent cervical strain with degenerative joint disease (DJD), rated as 10 percent disabling prior to December 22, 2010 and 20 percent disabling thereafter.  

4.  Entitlement to a rating in excess of 10 percent for a chronic lumbar strain. 

5.  Entitlement to a compensable rating for Dupuytren's contracture of the right ring finger.  

6.  Entitlement to a compensable rating for soft tissue contracture of the right fifth finger. 
7.  Entitlement to a compensable rating for a nasal septal deformity. 

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus. 

9.  Entitlement to service connection for tinnitus. 

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability. 

11.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability. 

12.  Entitlement to service connection for low back disability other than a chronic lumbar strain, to include as secondary to a service-connected lumbar strain. 

13.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected nasal septal deformity. 

14.  Entitlement to service connection for atrial fibrillation, to include as secondary to sleep apnea or a service-connected nasal septal deformity. 

15.  Entitlement to service connection for neurological impairment of the bilateral lower extremities, to include as secondary to a service-connected low back disability. 

16.  Entitlement to additional benefits for a dependent child pursuing a course of instruction at an educational institution approved by VA. 

17.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2012, December 2012, and November 2013 rating decisions, as well as a June 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the case was remanded by the Board to provide the Veteran an opportunity to appear at a videoconference hearing before the Board at the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2016 and a transcript of the hearing is associated with the claims file.  The case has now returned to the Board for further appellate action.

All issues on appeal, other than the claims to reopen service connection for tinnitus and a right knee disability and the reopened claim for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The claim for entitlement to service connection for tinnitus was initially denied in an October 2006 rating decision.  

2.  The denial of service connection for tinnitus was confirmed and continued in a February 2007 rating decision.  The evidence received since that time is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus is etiologically related to noise exposure during active duty service. 

4.  The claim for entitlement to service connection for a right knee disability was initially denied in a June 2000 rating decision. 

5.  The claim for entitlement to service connection for a right knee disability was readjudicated and denied in a July 2001 rating decision under the Veterans Claims Assistance Act of 2000 (VCAA).  The evidence received since that time is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  New and material evidence has been received to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The claim for entitlement to service connection for tinnitus was initially denied in an October 2006 rating decision based on a finding that the record did not establish a link between the disability and noise exposure during service.  Less than a year later, the denial of service connection for tinnitus was confirmed and continued in a February 2007 rating decision.  The Veteran did not appeal the October 2006 and February 2007 denials of the claim and the rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The claim for entitlement to service connection for a right knee disability was initially denied in a June 2000 rating decision.  The RO found that the evidence of record, including service treatment records, records of VA treatment, and an April 1998 VA examination, did not establish the presence of a current right knee disability.  The claim was denied as not well-grounded and the rating decision became final as the Veteran did not initiate an appeal.  However, the claim for service connection for a right knee disability was readjudicated in a July 2001 rating decision following the passage of the VCAA.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (eliminating the requirement of a well-grounded claim and allowing for the readjudication of claims in certain circumstances).  The July 2001 rating decision also denied the claim for entitlement to service connection for a right knee disability and the Veteran did not appeal.  

The evidence received since the last adjudication of the claims (July 2001 and October 2006, respectively) includes new and material evidence.  In a December 2010 examination report, a private chiropractor diagnosed tinnitus, right knee DJD, and determined that both conditions were etiologically related to active duty service.  VA and private treatment records note diagnoses of a chronic right knee condition dating from May 2001 and the Veteran also testified in January 2016 that he experienced the onset of tinnitus in 1984 during active duty service.  This lay and medical evidence is new as it was not previously considered and is material as it relates to previously unestablished facts in the claims-the presence of a nexus between the Veteran's tinnitus and active service and a current right knee disability.  Thus, new and material evidence has been received and reopening of the claims is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Reopened Tinnitus Claim

The Board finds that service connection is warranted for tinnitus as it is etiologically related to the Veteran's noise exposure during active duty service.  The record establishes a current disability; tinnitus was diagnosed at an April 2006 VA audiological examination and the Veteran provided competent and credible testimony regarding the condition at the January 2016 hearing.

An in-service injury is also present.  Service treatment records show that the Veteran served in various positions typically associated with noise exposure, including a heavy vehicle driver and truck driver.  The Veteran also testified that he noticed the onset of intermittent tinnitus during service in 1984 while serving in Germany.  

Furthermore, the Board finds that the evidence of record is at least in equipoise regarding a link between the Veteran's current tinnitus and his noise exposure during service.  In a December 2010 report, a private examiner opined that the Veteran's tinnitus was related to noise exposure during active duty service.  The Board observes that this opinion was rendered by a chiropractor and not an audiologist, but it is of comparable probative value to a VA medical opinion weighing against the claim for tinnitus.  This opinion, provided by a VA examiner in April 2006, was not accompanied by an adequate rationale and is therefore of reduced probative value.  The Board therefore finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for tinnitus is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right knee disability is granted. 


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate his claims.  The record before the Board is incomplete with respect to the Veteran's records of VA and private treatment.  In addition, the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) and efforts must be made to obtain any medical records associated with the award of SSA compensation.  The Board also finds that VA examinations are necessary to determine the current severity of the Veteran's service-connected disabilities on appeal (other than the right finger conditions), as well as to obtain medical opinions addressing the etiology of the claimed right knee, atrial fibrillation, sleep apnea, and nonservice-connected low back disabilities.  

Additionally, a remand is required with respect to the claim for additional benefits for a dependent child pursuing a course of instruction at an educational institution approved by VA.  The claim was denied in a June 2014 administrative decision and a notice of disagreement (NOD) was received from the Veteran in July 2014.  A statement of the case (SOC) has not been issued in response and a remand is therefore required to provide the Veteran a SOC regarding this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Orlando and Gainesville VA Medical Centers (VAMCs) dating from June 1997 to the present.  A copy of a VA examination dated from February 13, 2012 pertaining to the service-connected left knee disability must also be obtained.  The attempts to procure the records must be documented in the claims file.  Any records received pursuant to this request must be associated with the claims file.

2.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical records upon which the determination(s) were made. Copies of all records received must be associated with the claims file. All efforts to procure the records must be documented in the claims file.

3.  Contact the Veteran and request that he execute medical release forms to authorize VA to obtain complete medical records from all private physicians who have treated the disabilities on appeal, to include the following:

a)  Jewett Orthopaedic Clinic, to include records associated with the Veteran's work-related right knee injury in 1999 or 2000 and cervical spine surgery in 2013; 

b)  The health care providers who treated and diagnosed the Veteran's atrial fibrillation and performed cardioversions in 2004, 2005, and an electrical ablation in February 2011; 
c)  The health care providers who performed the Veteran's multiple right knee surgeries in the 1990s and 2000s; 

d)  The physician identified by the Veteran as his outside primary care doctor during a June 18, 2013 physical therapy appointment at the Orlando VAMC; and, 

e)  The physician referenced by the Veteran during the January 2016 hearing who found a 50 percent obstruction of one nasal passage associated with the service-connected deviated septum. 
  
The claims file currently contains records from several private physicians, including Jewett Orthopaedic Clinic and Cardiology Associates, but these records are incomplete.  The record clearly indicates that additional clinical records exist from these and other private healthcare facilities.

If valid medical release forms are received, obtain copies of all available treatment records from the private physicians identified by the Veteran.  Copies of the records must be associated with the claims file and all efforts to obtain the records must be documented in the claims file.  If unable to obtain the records from the providers, notify the Veteran and his representative and ask that they submit the requested records.  

4.  After obtaining the VA, SSA, and private records identified above and associating them with the claims file, schedule the Veteran for a VA examination to determine the current severity of his left knee disability and the etiology of the right knee disability.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed and the examiner should determine the following: 

a)  The range of motion of the bilateral knees in degrees.  The examiner must also report the range of motion of the bilateral knees following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.  

b)  Whether instability or subluxation is present in either knee and if so, the degree of severity (whether mild, moderate, or severe).  The examiner should also determine if the knees lock and if so the frequency of the locking.  

c)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right knee disability is etiologically related to any incident of active duty service, to include the documented right knee injury in October 1978.  

d)  Whether a right knee disability is caused or aggravated by the service-connected left knee condition.  The Veteran contends that compensating for his left knee and shifting his weight to his right knee has caused or aggravated his current right knee disability.  The examiner must address the aggravation aspect of the secondary service connection claim. 

e)  The examiner should also determine the functional impairment due to the bilateral knee disabilities, to include the effect on any occupational activities.

The complete bases for all medical opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical and lumbar spine disabilities.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed and the examiner should determine the following: 

a)  The range of motion of the cervical and thoracolumbar spine following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.  

b)  Whether, and if so to what extent, there is ankylosis of the cervical or thoracolumbar spine.  The examiner should also discuss whether any service-connected intervertebral disc syndrome has resulted in doctor-prescribed bed rest; if so, the frequency and duration of such bed rest in the past 12 months.

c)  Whether the Veteran manifests any neurological disorders, including radiculopathy in the upper and/or lower extremities due to the service-connected cervical and lumbar disabilities.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

Past VA examinations have identified the presence of bilateral lower extremity radiculopathy as well as nerve impairment of the right upper extremity associated with the service-connected spinal disabilities. 

d)  Whether any currently present lumbar disabilities, to include DJD and stenosis, are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's low back injuries and pain during active service, or are caused or aggravated by the service-connected chronic lumbar strain.  The examiner must address the aggravation aspect of the secondary service connection claim.   

e)  The examiner should also determine the functional impairment due to the service-connected cervical and lumbar spine disabilities, to include the effect on any occupational activities.

The complete bases for all medical opinions must be provided.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected deviated septum.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed and the examiner should specifically determine whether the Veteran's deviated septum manifests a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

7.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of the claimed atrial fibrillation and sleep apnea.  The claims file must be provided to the examiner and reviewed in conjunction with the examination(s).  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's atrial fibrillation is etiologically related to active duty, to include the Veteran's complaints of chest pain during military service.  In December 2010, a private physician provided a medical opinion linking the Veteran's atrial fibrillation to the Veteran's in-service treatment for chest pain.  A medical opinion is still required even if the examiner determines that the Veteran's atrial fibrillation is not currently present.

b)  Whether the Veteran's sleep apnea is caused or aggravated by the service-connected deviated septum or claimed atrial fibrillation.  The examiner must address the aggravation aspect of the secondary service connection claim.  

The record contains a December 2010 private medical opinion linking the Veteran's sleep apnea to the Veteran's nasal septum injury, his cardiac condition, or both.  The private opinion is not accompanied by any rationale or explanation, but in September 2013 the Veteran submitted an internet article noting that sleep apnea is a possible symptom of a deviated septum.  
The complete bases for all medical opinions must be provided and the examiner must address the Veteran's complaints of chest pain during service, the December 2010 private opinion linking the Veteran's atrial fibrillation to active duty service and sleep apnea to the service-connected deviated septum, and the internet article submitted by the Veteran indicating that sleep apnea is a possible symptom of a deviated septum. 

8.  Issue a SOC addressing the claim for entitlement to additional benefits for a dependent child pursuing a course of instruction at an educational institution approved by VA.  If the Veteran perfects the appeal, return the claim to the Board.

9.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


